Citation Nr: 0304651	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-40 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
(claimed as due to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

It is noted that the National Personnel Records Center (NPRC) 
responded to a records request by the RO that the veteran's 
medical records were destroyed in the fire in 1973.  The 
above mentioned medical records are not of record.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
peripheral neuropathy and any incident of service, including 
claimed exposure to herbicides.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in or 
aggravated by service, to include exposure to herbicides 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA clinical record dated October 1972 show that the veteran 
was involved in an automobile accident.  It was noted that 
the veteran was not knocked fully unconscious.  The veteran's 
speech was thick and he had pain in his neck, low back and 
jaw.  X-rays of the mandible, C-spine, and L-spine were 
negative.  The veteran was instructed to go home and rest and 
return for a C-collar.

A VA clinical record dated June 1973 indicates that the 
veteran had disc surgery in 1966 with residual left lower 
extremity numbness and was involved in an automobile accident 
in October 1972.  He reported that since the car accident he 
had recurrent right low back pain aggravated by daytime 
activities, difficulty bending and standing.  No sciatica was 
noted.  Genito-femoral nerve radiation type pain.  Urinalysis 
was noted as negative.  The impression was low back strain.

At his July 1973 VA examination, the veteran reported that he 
injured his back when he was knocked off the back of a truck 
by its boom while in Japan and that he lifted a mighty mite 
vehicle off a soldier in 1965 at Camp Lejeune, North 
Carolina.  The veteran complained of constant non-radiating 
back pain and numbness lateral left lower extremity including 
4 toes.  The diagnosis was residuals, herniated nucleus 
pulposus manifested by numbness of left lower extremity and 
decreased reflexes.  X-rays showed moderate narrowing of the 
interspace between L-5 and S-1.  There were minimal 
hypertrophic changes involving the upper 3 lumbar vertebrae 
associated with mild narrowing of the interspaces between 
them. 

The veteran's August 1975 VA examination diagnosed post-
operative residuals of a herniated disc, L-5/S-1, with 
decreased sensation left lower extremity and weakness of the 
extensor hallucis longus and absence of the left ankle 
reflex.  

At his July 1980 VA examination, the veteran again noted that 
he underwent surgery in 1965 and has had a steady course of 
what he felt was deterioration with "ropes" around his back 
with radiating pains to the right rib cage.  He also reported 
a persistent numbness of the left lateral leg.  The diagnoses 
were mild lumbar spondylosis; post-operative herniated 
nucleus pulposus, 1965.

At his September 1992 VA examination, the veteran complained 
of low back pain and numbness in the leg.  Numbness I the 4th 
and 5th fingers of both hands.  The diagnoses were status 
post lumbar disc removals; lumbar degenerative arthritis; 
cervical degenerative arthritis; symptoms consistent with L4-
S1 radiculopathy bilaterally; bilateral ulnar neuropathy, not 
related to cervical spine problems; lumbar degenerative 
arthritis; cervical degenerative arthritis.

VA outpatient treatment records dated May 1994 to July 1995 
show paresthesias of hands and legs with a sensory motor 
neuropathy by EMG sensory component worse in the arms and 
degenerative disc disease at cervical and lumbar spine.  

A May 1995 VA hospital record noted that the veteran was 
admitted through the hematology/oncology for further 
evaluation of a new pulmonary nodule.  It was noted that his 
peripheral neuropathy remained idiopathic and he had had an 
extensive workup.  The question was continually raised 
whether it was a paraneoplastic syndrome, however there had 
been no cancer diagnosed.  The veteran also complained of 
right lateral chest pain that had been bothering him for the 
past three years.  It was noted that this had been worked up 
with liver and gallbladder ultrasounds, which had been 
negative.  There were no laboratory abnormalities and upon 
further review of the chest CT, there was no abnormality 
evident.  It was noted that the veteran had a several year 
history of a peripheral neuropathy affecting both arms and 
legs.  He claimed that his limbs felt numb with decreased 
sensation and occasional problems with balance and 
proprioception.  He presented approximately 1 1/2 years ago 
to the Neurology clinic and had an extensive workup for his 
peripheral neuropathy.  His work up to date had been negative 
but extremely thorough and included TFT's, ANA, RF, B12, and 
folate, urine heavy metal screen, porphyria screen, and UPEP 
which have all been normal.  It was noted that he also had 
anti-hu antibodies negative on several occasions and a MRI of 
his lumbar spine revealed degenerative joint disease with 
L5/S1 disc protrusion.  A C-spine MRI revealed degenerative 
joint disease with posterior osteophytic changes on C5 and 
C6.  He had a negative CT myelogram, and an EMG has revealed 
a diffuse peripheral sensory motor neuropathy affecting his 
arms more than his legs.  

The August 1997 VA peripheral nerves examiner indicated that 
there was a complex picture of neurologic signs consistent 
with upper and lower neuron damage causing absent ankle 
reflexes but preserved reflexes elsewhere, peripheral loss of 
all sensory modalities, and preserved strength.  These 
findings have led to ataxia and generalized tremulousness.  
He indicated that the sensory loss may be from toxic 
exposure.  The hyperreflexia was unexplained.  

At his November 1997 RO hearing, the veteran testified that 
he has had numbness in left leg and described it as radiating 
from his back all the way down to his foot and his left leg 
and it had been this way since 1965.  The veteran indicated 
that he started having problems with his right leg and upper 
extremities in 1973 and separated from service in 1971.  The 
veteran testified that he was not receiving any treatment for 
his condition.  

At his February 1998 Travel Board hearing, the veteran 
testified that he had numbness in his leg and pain in his 
back and had lost all sense of balance.  He indicated that 
the numbness began in the foot and had basically worked its 
way up to the knee and the lower thigh.  The veteran 
testified that he could only attribute his symptoms to around 
1964 or 1965, the time in service when a jeep fell on a man 
and he picked the jeep up.  The veteran indicated that he was 
also experiencing problems with is upper extremities and 
could hardly pick up a knife or fork.  The veteran could not 
recall when his upper extremity symptoms began, but believed 
it was within a year of separation from service.  

At his July 1998 VA examination, the examiner indicated that 
the veteran presented with signs and symptoms of a peripheral 
neuropathy.  There was much more sensory involvement on the 
examination than there was motor involvement.  The veteran 
had some difficulty with rapid alternating movements and with 
gait but otherwise did fairly well.  He reported that the 
Amitriptyline helped the discomfort he had with the 
peripheral neuropathy.  The examiner did not feel that his 
neuropathy was related to any of his herniated discs or their 
removal.  The examiner noted that since the veteran was 
exposed to Agent Orange there may be some involvement of 
Agent Orange in this, but indicated the veteran was also a 
heavy drinker in the past which also may cause sensory motor 
peripheral neuropathies.

At his April 2000 VA examination, the veteran reported that 
his symptoms began in 1971 after leaving Vietnam and he 
believed that the numbness, which initially was in the lower 
extremities and now progressed to the upper extremities, was 
secondary to Agent Orange exposure while in Vietnam.  The 
examiner noted that the veteran was being treated by another 
physician for severe end stage pulmonary disease.  It was 
noted that the veteran also had significant coronary artery 
disease.  The examination showed the veteran to be elderly 
and very chronically ill who was wearing a portable oxygen 
unit.  The examiner noted that after review of the veteran's 
medical records and after conducting an examination, he was 
unable to make a diagnosis of a significant peripheral 
neuropathy of the upper extremities.  The sensory deficits 
that the examiner noted seemed to be functional in character 
and out of proportion from both the previous 
electromyographical evaluation and the presence of reflexes 
and what the examiner would consider normal muscle strength 
in the upper extremities considering the veteran's severe 
chronic illness.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated October 1972 to July 1995; VA examinations 
dated July 1973, August 1975, July 1980, September 1992, 
August 1997, July 1998, and April 2000; May 1995 VA hospital 
records; transcript of November 1997 RO hearing; transcript 
of February 1998 Travel Board hearing.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in April 1998 and 
February 2000 for further development to include the 
scheduling of VA examinations.  

In May 2001, the RO sent the veteran a VCAA letter explaining 
what evidence was necessary to establish entitlement to the 
benefit sought, what information was needed from the veteran, 
or what additional evidence the veteran would like the VA to 
obtain.  In addition, the RO informed the veteran that VA 
would assist in obtaining evidence and information such as 
medical reports, employment records, and records of federal 
agencies.  

In December 2002, the RO sent the veteran a letter informing 
his that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  If a chronic disorder such as an organic 
neurological disease is manifested to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93. Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

A review of the record indicates that the veteran did serve 
in Vietnam, therefore, his exposure to Agent Orange will be 
presumed.  However, the record does not indicate that the 
veteran has any of the diseases for which service connection 
may be presumed in those exposed to herbicide agents.  The 
veteran has been diagnosed with peripheral neuropathy not 
acute or subacute peripheral neuropathy as listed at 38 
C.F.R. § 3.309(e).  Moreover, while the August 1997 and July 
1998 VA examiners stated that the peripheral neuropathy "may" 
be related to Agent Orange, the July 1998 examiner did not 
indicate that there was proof of such a relationship in the 
claims folder, such as medical records or a biopsy report.  
This physician noted that the veteran was a heavy drinker in 
the past, which also may cause sensory motor peripheral 
neuropathies exposure.  The record does not indicate that he 
has ever been diagnosed with acute or subacute peripheral 
neuropathy (which means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset).  
Therefore, there is no basis in the record upon which to 
award service connection for peripheral neuropathy pursuant 
to 38 C.F.R. § 3.309(e).

However, the veteran could still be awarded service 
connection if entitlement could be established on a direct 
basis.  In the instant case, such entitlement has not been 
established.  There is no evidence of record to indicate that 
peripheral neuropathy was present in service, nor is there 
any evidence that peripheral neuropathy was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. § 3.309(a).  In addition, there is no 
evidence that the veteran's peripheral neuropathy is 
secondary to his service connected back condition.  At his 
April 2000 VA examination, the examiner did not feel that the 
veteran's peripheral neuropathy was related to any of his 
herniated discs or their removal.  A May 1995 hospital record 
indicates that the veteran's peripheral neuropathy remained 
idiopathic.  It was noted that the veteran had a several year 
history of peripheral neuropathy affecting both arms and 
legs, but an extensive workup had been negative.  The April 
2000 VA examiner noted that after reviewing of the veteran's 
medical records and after conducting an examination, he was 
unable to make a diagnosis of a significant peripheral 
neuropathy of the upper extremities.  The sensory deficits 
that the examiner noted seemed to be functional in character 
and out of proportion from both the previous 
electromyographical evaluation and the presence of reflexes 
and what the examiner would consider normal muscle strength 
in the upper extremities considering the veteran's servere 
chronic illness.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for peripheral neuropathy as secondary to 
exposure to herbicides (Agent Orange).




ORDER

Entitlement to service connection for peripheral neuropathy, 
to include a disability secondary to exposure to Agent 
Orange, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

